Motion of the claimant denied. Decision amended to read as follows: Decree modified by reducing the amount of damages to $240, with interest, and as so modified affirmed, without costs. Opinion per curiam, All concur, except McCann, J., dissenting, with an opinion. [Reported in 211 App. Div. 291.] The court finds that the only agreement made by testator was that he would will his property to claimant on condition that she remained with Mm, that in the year 1911 she married and left Ms home and did not remain with Mm; that he did not fail to keep his agreement; that witMn six years prior to Ms death she performed services for eighty weeks the reasonable- value of wMeh was $240.